Appeal by the *558defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 14, 1999, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim regarding the legal sufficiency of the evidence was not preserved for appellate review by either the general motion to dismiss (see People v Gray, 86 NY2d 10; People v Wells, 272 AD2d 562, People v Udzinski, 146 AD2d 245), or the posttrial motion to set aside the verdict (see People v Betts, 292 AD2d 539, lv denied 98 NY2d 649; People v Adams, 281 AD2d 486, 487). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Ruiz, 211 AD2d 829, 830). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
Under the circumstances, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Ritter, J.P., Feuerstein, Adams and Mastro, JJ., concur.